Opinion filed July 2, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-08-00217-CV
                                         __________

                         WILLIE LEE MAXWELL, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                             On Appeal from the 106th District Court
                                     Dawson County, Texas
                                 Trial Court Cause No. 89-4370


                             MEMORANDUM OPINION
       Willie Lee Maxwell appeals from the trial court’s order denying his pro se motion to expunge
his record. We affirm.
       In his sole issue on appeal, Maxwell contends that the trial court record does not support the
denial of his motion to expunge. We disagree. We note that on its face Maxwell’s motion to
expunge fails to comply with the requirements of TEX . CODE CRIM . PROC. ANN . art. 55.01 (Vernon
2006), art. 55.02 (Vernon Supp. 2008). Therefore, the trial court did not err in denying the motion.
       The issue is overruled, and the order of the trial court is affirmed.


July 2, 2009                                                  PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.